                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                             Criminal No. 7:97-CR-63-1H
                              Civil No. 7:20-CV-125-H

TAMARA LLAMAS,                             )
                                           )
                     Petitioner,           )
                                           )
      v.                                   )                     ORDER
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
                     Respondent.           )



              This action was initiated after the enactment and implementation of
habeas corpus reforms contained in Title I of the "Antiterrorism and Effective Death
Penalty Act of 1996." 28 U.S.C. § 2244 (b)(3)(A) provides that before a second or
successive habeas corpus application may be filed in the district court, the applicant
must move the appropriate court of appeals for an order authorizing the district court to
consider the application. 28 U.S.C. § 2244 (b)(3)(A); see also 28 U.S.C. § 2255(h)
(requiring successive motions to be certified by a panel of the appropriate court of
appeals as provided in 28 U.S.C. § 2244).

               The petitioner has filed at least one prior section 2255 claim; therefore
this court is without jurisdiction to review the matter until authorized to do so by the
United States Court of Appeals for the Fourth Circuit. Accordingly this matter is
DISMISSED without prejudice for the petitioner to seek authorization to file this
application in the Eastern District of North Carolina.

               A certificate of appealability shall not issue absent "a substantial showing
of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2). A petitioner satisfies this
standard by demonstrating that reasonable jurists would find that an assessment of the
constitutional claims is debatable and that any dispositive procedural ruling dismissing
such claims is likewise debatable. Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);
Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th
Cir. 2001). Reasonable jurists would not find this court's dismissal of Petitioner's §
2255 Motion as successive debatable. Therefore, a certificate of appealability is
DENIED.


              SO ORDERED, this 29thday of July, 2020.


                                        MALCOLM J. HOWARD
                                        SENIOR UNITED STATES DISTRICT JUDGE


           Case 7:97-cr-00063-H Document 299 Filed 07/29/20 Page 1 of 1
